Citation Nr: 1723627	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  09-46 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for retropatellar pain syndrome of the bilateral knees.

2.  Entitlement to service connection for a low back disorder with left-sided sciatica.

3.  Entitlement to service connection for chronic headaches.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and panic attacks.

5.  Entitlement to an initial disability rating in excess of 20 percent for right ankle degenerative changes, status-post fracture.

6.  Entitlement to an initial disability rating in excess of 20 percent for right shoulder rotator cuff impingement with arthritis.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, her brother, and her son


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from November 1995 through March 1998.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Original jurisdiction of this appeal rests currently with the RO in Winston-Salem, North Carolina.

The Veteran was afforded a video conference hearing that was held on July 2013 with the undersigned Veterans Law Judge (VLJ) presiding.  Testimony was received from the Veteran, her brother, and her son during the hearing.  A transcript of that testimony is associated with the claim file.

In September 2013, the Board erroneously issued a decision that was prepared and signed by a different VLJ.  The Board vacated that decision and retook jurisdiction over the issues on appeal in April 2016.  The Board determined also that the evidence raised an implied claim for a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issues on appeal were remanded for further development, to include:  providing the Veteran with updated VCAA notice concerning her PTSD and TDIU claims; obtaining outstanding service personnel records; obtaining records for additional VA treatment received by the Veteran prior to November 2007 and since December 2012 at facilities in Denver/Colorado Springs, Colorado and in Charlotte, North Carolina; arranging the Veteran to undergo new VA examinations of her back, knees, headaches, acquired psychiatric disorder, right shoulder, and right ankle; and, readjudication of the issues on appeal by the Agency of Original Jurisdiction (AOJ).

The AOJ has undertaken efforts to comply with the directed remand action.  This matter now returns to the Board for de novo review.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Pertinent to all issues on appeal, the claim file contains requests received from the Social Security Administration (SSA) in March and April of 2015 seeking the release of VA held records for SSA's review in connection with an apparent claim by the Veteran for SSA disability (SSDI) benefits.  In conjunction with the same, the Veteran testified during her video conference hearing that she was having difficulty maintaining employment because of the combined impairment resulting from her psychiatric and orthopedic symptoms.

There is no information in the record as to whether the Veteran was awarded or has received any SSDI benefits.  Indeed, VA has not made any follow-up efforts to date to contact SSA to either confirm the status of the Veteran's SSDI claim or to request copies of the records in her SSA file.  Regardless of the outcome of the Veteran's SSDI claim, it is likely that information and records generated by her SSDI claim contains new and additional medical information and treatment records that are pertinent to all of the issues on appeal.  Under the circumstances, the Board is obligated to request and obtain those records.  38 C.F.R. § 3.159 (c)(2) (2016); see also Baker v. West, 11 Vet. App. 163, 139 (1998) (holding that VA's duty to assist includes obtaining SSA records); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (clarifying that VA's duty to obtain social security records applies only to records relevant to a Veteran's present claim).

Pertaining specifically to the issues concerning the Veteran's claims for service connection for her chronic headaches and disorders in her back and knees, the Veteran has maintained and testified during her hearing that she has had chronic and ongoing headaches and back and knee symptoms that date back to her active duty service.  November 2016 VA examinations of the Veteran's headaches, back, and knees provide negative etiology opinions for each of those disorders.  The VA examiner's rationale for those opinions depends upon her conclusory statement that there is no evidence in the record of a "continuity of care" for the Veteran's headaches, back, and knees, and, that the Veteran was able to continue working through 2005.  In placing emphasis on the finding that there was no evidence of "continuity of care," the examiner neither acknowledges nor provides any discussion as what significance she places of the Veteran's assertions of chronicity.  Also, in placing particular weight on the fact that the Veteran was able to work through 2005, the examiner provides no discussion as to why that fact would be significant in determining that no etiological relationship exists between the Veteran's disorders and her active duty service, particularly given the Veteran's assertions and hearing testimony concerning continuity of symptoms.  Under the circumstances, the opinions and rationale given by the VA examiner are incomplete.

The claim file should be returned to the same VA examiner who rendered the November 2016 negative opinions.  The examiner should be asked to review the claim file again and to provide an addendum opinion that addresses the foregoing deficiencies in her opinion and rationale.  If that examiner is unavailable, then the claim file should be made available to a different VA examiner for his or her review and opinion as to whether the Veteran's headaches, back, and bilateral knee disorders are related etiologically to her active duty service.  If the examiner designated to provide the requested opinion determines that a new VA examination is necessary in order to render the requested opinion and rationale, then such an examination should be afforded to the Veteran.  38 C.F.R. § 3.159 (c)(4) (2016).

Prior to obtaining the requested addendum opinion, the Veteran should be asked to identify any private and/or VA treatment providers who have rendered treatment for her psychiatric disorder, headaches, back, knees, right shoulder, and right ankle since November 2016.  VA must then make efforts to obtain the records for treatment identified by the Veteran.  38 C.F.R. § 3.159 (2016).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked whether she has additional evidence pertaining to her acquired psychiatric disorder, headaches, back, knees, right shoulder, and right ankle, and if so, she should be provided assistance in obtaining it.  Relevant VA treatment records dated from November 2016 through the present should be associated with the record.  If such records are not available, the record should be so documented.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Obtain the Veteran's social security records.  Records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file. The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the foregoing development has been completed to the extent possible, an addendum medical opinion should be obtained.  In that regard, the Veteran's claim file should be returned to the same VA examiner who provided the previous November 2016 opinion.  If determined necessary, schedule the Veteran for a new VA examination.

Based on review of the claim file and/or new examination of the Veteran, the examiner is asked to provide opinions as to the following questions:

(a) is it at least as likely as not (at least a 50 percent probability) that the Veteran's tension headaches, diagnosed during the previous November 2016 VA examination, began during her active duty service?

(b) is it at least as likely as not that the tension headaches resulted from an injury or event that occurred during her active duty service?

(c) is it at least as likely as not that the Veteran's muscle strain and degeneration in the Veteran's lumbosacral and cervical spine, diagnosed during the previous November 2016 VA examination, began during her active duty service?

(d) is it at least as likely as not that the muscle strain and degeneration in the Veteran's lumbosacral and cervical spine resulted from an injury or event that occurred during her active duty service?

(e) is it at least as likely as not that the Veteran's bilateral knee strain, diagnosed during the previous November 2016 VA examination, began during her active duty service?

(f) is it at least as likely as not that the bilateral knee strain resulted from an injury or event that occurred during her active duty service?

The examiner should provide a full and detailed rationale for each of the opinions requested above.  Such rationale should include a discussion of relevant medical information and principles, and in particular, should provide a discussion as to what significance the examiner assigns to the Veteran's assertions that she has experienced chronic headaches and chronic symptoms in her back and knees that date back to her active duty service.  If the examiner assigns no significance to the Veteran's assertions, then she should provide an explanation as to why she does not find them significant.

If the examiner cannot provide any of the requested opinions without resorting to speculation, she should indicate that expressly in the report and provide an explanation as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

The examiner's findings and conclusions should be expressed in a typewritten report that is associated with the claim file.

4.  After completion of the above development, the issues on appeal should be readjudicated.  If the determination remains adverse to the Veteran, she and her representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




